      Case 5:18-cv-00114-RH-MJF Document 96 Filed 09/02/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION



VANDERBILT HOOKS,

             Plaintiff,

v.                                            CASE NO. 5:18cv114-RH-MJF

H. SAPP et al.,

             Defendants.

__________________________________/


                  ORDER DISMISSING THE STATE-LAW AND
                   OFFICIAL-CAPACITY CLAIMS AGAINST
                   THE DEFENDANTS SAPP AND HUNTER


      This prisoner case is before the court on the magistrate judge’s report and

recommendation, ECF No. 94, and the objections, ECF No. 95. The objections

assert the plaintiff has been unable to access the prison law library. But the

governing principles are clear and well settled. There is no reason to delay this

order. I have reviewed the issues de novo.

      IT IS ORDERED:

      1. The report and recommendation is accepted and adopted as the court’s

opinion.
      Case 5:18-cv-00114-RH-MJF Document 96 Filed 09/02/20 Page 2 of 2




      2. The defendant Herman Sapp’s motion to dismiss, ECF No. 70, as adopted

by the defendant Markevar Hunter, ECF No. 73, is granted. The state-law claims

against Mr. Sapp and Mr. Hunter are dismissed. Any federal-law claims against

Mr. Sapp and Mr. Hunter in their official capacities are dismissed.

      3. I do not direct the entry of judgment under Federal Rule of Civil

Procedure 54(b).

      4. The case is remanded to the magistrate judge for further proceedings.

      SO ORDERED on September 2, 2020.

                                      s/Robert L. Hinkle
                                      United States District Judge
